Citation Nr: 0740798	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-39 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1956 to 
December 1958 and from January 1959 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2004 and December 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

In the October 2004 decision, the RO granted service 
connection and assigned an initial 50 percent rating for 
PTSD, effective June 4, 2004.  In a November 2004 written 
statement, the veteran requested reconsideration of the 50 
percent rating for PTSD contending that a higher 70 percent 
rating was warranted based on private medical evidence he 
previously submitted, but was not considered in the RO's 
October 2004 decision. 

In the December 2004 decision, the RO, noting consideration 
of the above referenced private medical evidence, continued 
the initial 50 percent disability rating for PTSD.  The Board 
notes that in August 2005, a signed VA Form 21-22 appointing 
the American Legion as the veteran's representative was 
submitted to the RO.  In a November 2007 letter, the veteran, 
citing to 38 C.F.R. § 20.607, requested removal of the 
American Legion as his representative, and stated that he 
would be representing himself.   

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran contends that the RO failed to consider the 
findings and opinion regarding the severity of his service-
connected PTSD as provided in a September 2004 letter from 
his private physician, E.W. Hoeper, M.D, and, instead, relied 
solely on the September 2004 VA examination report in rating 
his PTSD.  The veteran asserts that his service-connected 
PTSD warrants a higher initial rating of 70 or 100 percent.

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).
The Board notes that in Dr. Hoeper's September 2004 letter, 
the veteran reported panic attacks many times per week, 
visual and auditory hallucinations, and severely impaired 
recent memory.  The diagnosis included chronic PTSD and 
Dysthemic Disorder, with a GAF of 30.  Dr. Hoeper opined that 
due to the veteran's PTSD, he was unable to sustain social 
and work relationships and therefore, found him unemployable.  
The treatment plan included medications and psychotherapy 
every six weeks.  In contrast, the September 2004 VA PTSD 
evaluation report reflects that the veteran denied panic 
attacks, the examiner found no delusions or hallucinations on 
examination and his remote and recent memory appeared to be 
good.   The diagnosis was PTSD, some impairment of 
interpersonal relations, and the examiner assigned a current 
GAF of 53 indicating that the veteran had mildly severe 
impairment of psychosocial function.  However, after a review 
of the record, the Board notes that it does not appear that 
the September 2004 VA examiner  reviewed Dr. Hoeper's letter 
and did not consider a contemporaneous statement from the 
veteran describing his PTSD symptoms.  The latter was 
attached to a VA Form 21-2545 (report of medical examination 
for disability evaluation) that appears to have been 
submitted during the September 2004 VA examination.
 
Under these circumstances, the Board finds a new psychiatric 
examination of the veteran to determine the severity of the 
veteran's PTSD since the effective date of service 
connection, is warranted.  See 38 U.S.C.A. § 5103A.  In the 
examination report, a discussion by the designated examiner 
of the findings and opinions in the September 2004 letter 
from E.W. Hoeper, M.D, the September 2004 VA examination 
report, and the veteran's September 2004 letter describing 
his PTSD symptoms, would be helpful in resolving the claim on 
appeal.

Accordingly, the RO should arrange for the veteran to undergo 
a VA PTSD examination, by a psychiatrist (M.D.), at an 
appropriate VA medical facility. The veteran is hereby 
advised that a failure to report to any scheduled 
examination, without good cause, may result in a denial of 
the claim for a higher initial rating.  See 38 C.F.R. § 
3.655(b) (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO should request that the veteran submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, the RO 
should specifically request that the veteran complete and 
sign VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of VA) so the RO could obtain 
the clinical records from E.W. Hoeper, M.D., at the Goldsboro 
Psychiatric Clinic in Goldsboro, North Carolina, from 
September 2004 to the present

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess, 
cited to above.

The letter should also invite the veteran 
to submit all pertinent evidence in his 
possession not previously submitted.

2.  The RO should request the veteran 
provide sufficient information and, if 
necessary, authorization to enable the RO 
to obtain any additional pertinent VA or 
non-VA medical evidence not currently of 
record.  Specifically, the veteran should 
provide authorization for the RO to 
obtain evaluation and/or treatment 
records pertaining to his PTSD from E.W. 
Hoeper, M.D., at the Goldsboro 
Psychiatric Clinic in Goldsboro, North 
Carolina, from September 2004 to the 
present.

3.  After all available records are 
associated with the veteran's claims 
file; the RO should schedule the veteran 
for a VA psychiatric examination, by a 
psychiatrist (M.D.), at an appropriate VA 
medical facility.  The entire claims 
file, to include a copy of this REMAND, 
must be made available to the designated 
physician.  The examination report should 
include discussion of the veteran's 
documented medical history and his 
assertions.  

All appropriate tests and/or studies 
should be accomplished, to include 
psychological testing, and all findings 
must be made available to the examiner 
prior to completion of his or her report. 

The examining physician should clearly 
report all symptoms attributed to the 
service-connected PTSD and should comment 
on the severity of the veteran's 
symptoms.  In addition, the examiner 
should offer an opinion addressing the 
veteran's occupational and social 
impairment due to his service-connected 
PTSD.  In doing so, the examiner is 
requested to discuss the findings and 
opinions in Dr. E.W. Hoeper's September 
2004 letter and the September 2004 VA 
examination report as well as the 
veteran's assertions, to include his 
September 2004 letter.

The physician should also assign a Global 
Assessment of Functioning (GAF) score for 
the present and for the past year, as 
well as an explanation of what each score 
means.  All examination findings, 
together with the complete rationale for 
all comments and opinions expressed, 
should be provided in a printed 
(typewritten) report. 

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268   
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 50 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  The RO 
must specifically document its 
consideration of "staged rating," 
pursuant to the Fenderson case, cited to 
above.

7.  If the benefit sought on appeal 
remains denied, the RO must provide the 
veteran with a supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


